Exhibit 10.17

 

ACCELRYS, INC.

 

2004 NEW-HIRE EQUITY INCENTIVE PLAN

 

ADOPTED:  JULY 26, 2004

 

1.              PURPOSES.

 

(a)                                  General Purpose.  The Company, by means of
the Plan, seeks to retain the services of persons not previously an employee or
director of the Company, or following a bona fide period of non-employment, as
an inducement material to the individual’s entering into employment with the
Company within the meaning of Rule 4350(i)(1)(A) of the NASD Marketplace Rules,
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Affiliates.

 

(b)                                  Eligible Stock Award Recipients.  The
persons eligible to receive Stock Awards are Employees.

 

(c)                                  Available Stock Awards.  The Plan provides
for the grant of the following Stock Awards:  (i) Options, (ii) Stock Purchase
Awards, (iii) Stock Bonus Awards, (iv) Stock Appreciation Rights, (v) Stock Unit
Awards and (vi) Other Stock Awards.

 

2.              DEFINITIONS.

 

(a)                                  “Affiliate” means any Parent or Subsidiary
of the Company.

 

(b)                                  “Board” means the Board of Directors of the
Company.

 

(c)                                  “Capitalization Adjustment” has the meaning
ascribed to that term in Section 11(a).

 

(d)                                  “Cause” means, with respect to a
Participant, the occurrence of any of the following:  (i) such Participant’s
commission of any felony or any crime involving fraud, dishonesty or moral
turpitude under the laws of the United States or any state thereof; (ii) such
Participant’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) such Participant’s intentional, material
violation of any material contract or agreement between the Participant and the
Company or any statutory duty owed to the Company; (iv) such Participant’s
unauthorized use or disclosure of the Company’s confidential information or
trade secrets; or (v) such Participant’s gross misconduct.  The determination
that a termination is for Cause shall be made by the Company in its sole
discretion.  Any determination by the Company that the Continuous Service of a
Participant was terminated by reason of dismissal without Cause for the purposes
of outstanding Stock Awards held by such Participant shall have no effect upon
any determination of the rights or obligations of the Company or such
Participant for any other purpose.

 

(e)                                  “Change in Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

--------------------------------------------------------------------------------


 

(i)                                    any Exchange Act Person becomes the
Owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;

 

(ii)                                there is consummated a merger, consolidation
or similar transaction involving (directly or indirectly) the Company and,
immediately after the consummation of such merger, consolidation or similar
transaction, the stockholders of the Company immediately prior thereto do not
Own, directly or indirectly, either (A) outstanding voting securities
representing more than fifty percent (50%) of the combined outstanding voting
power of the surviving Entity in such merger, consolidation or similar
transaction or (B) more than fifty percent (50%) of the combined outstanding
voting power of the parent of the surviving Entity in such merger, consolidation
or similar transaction, in each case in substantially the same proportions as
their Ownership of the outstanding voting securities of the Company immediately
prior to such transaction;

 

(iii)                            the stockholders of the Company approve or the
Board approves a plan of complete dissolution or liquidation of the Company, or
a complete dissolution or liquidation of the Company shall otherwise occur;

 

(iv)                               there is consummated a sale, lease, license
or other disposition of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

(v)                                   individuals who, on the date this Plan is
adopted by the Board, are members of the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the members of the Board;
provided, however, that any new Board member shall, for purposes of this Plan, 
be considered as a member of the Incumbent Board if the appointment or election
(or nomination for election) of such new Board member was approved or
recommended by at least fifty percent (50%) of the members of the Incumbent
Board, provided that the members of the Incumbent Board, at the time of such
election or nomination, constitute a majority of the Board.

 

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

 

2

--------------------------------------------------------------------------------


 

(f)                                    “Code” means the Internal Revenue Code of
1986, as amended.

 

(g)                                 “Committee” means a committee of one (1) or
more members of the Board appointed by the Board in accordance with
Section 3(c).

 

(h)                                 “Common Stock” means the common stock of the
Company.

 

(i)                                    “Company” means Accelrys, Inc., a
Delaware corporation.

 

(j)                                    “Consultant” means any person, including
an advisor, who (i) is engaged by the Company or an Affiliate to render
consulting or advisory services and is compensated for such services or (ii) is
serving as a member of the Board of Directors of an Affiliate and is compensated
for such services.  However, service solely as a Director, or payment of a fee
for such service, shall not cause a Director to be considered a “Consultant” for
purposes of the Plan.

 

(k)                                “Continuous Service” means that the
Participant’s service with the Company or an Affiliate, whether as an Employee,
Director or Consultant, is not interrupted or terminated.  A change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant or Director or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s service with the Company or an Affiliate, shall
not terminate a Participant’s Continuous Service.  For example, a change in
status from an employee of the Company to a consultant to an Affiliate or to a
Director shall not constitute an interruption of Continuous Service.  The Board
or the chief executive officer of the Company, in that party’s sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal leave.  Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy or in the written terms of the Participant’s leave of absence.

 

(l)                                    “Corporate Transaction” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events:

 

(i)                                    a sale or other disposition of all or
substantially all, as determined by the Board in its sole discretion, of the
consolidated assets of the Company and its Subsidiaries;

 

(ii)                                a sale or other disposition of at least
ninety percent (90%) of the outstanding securities of the Company;

 

(iii)                            a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)                               a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.

 

3

--------------------------------------------------------------------------------


 

(m)                              “Director” means a member of the Board.

 

(n)                                 “Disability” means the permanent and total
disability of a person within the meaning of Section 22(e)(3) of the Code.

 

(o)                                  “Employee” means any person employed by the
Company or an Affiliate.  However, service solely as a Director, or payment of a
fee for such service, shall not cause a Director to be considered an “Employee”
for purposes of the Plan.

 

(p)                                  “Entity” means a corporation, partnership
or other entity.

 

(q)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(r)                                  “Exchange Act Person” means any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act), except that “Exchange Act Person” shall not include (i) the
Company or any Subsidiary of the Company, (ii) any employee benefit plan of the
Company or any Subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Subsidiary of the Company, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company.

 

(s)                                  “Fair Market Value” means, as of any date,
the value of the Common Stock determined as follows:

 

(i)                                    If the Common Stock is listed on any
established stock exchange or traded on the Nasdaq National Market or the Nasdaq
SmallCap Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable.

 

(ii)                                In the absence of such markets for the
Common Stock, the Fair Market Value shall be determined by the Board in good
faith.

 

(t)                                    “Non-Employee Director” means a Director
who either (i) is not a current employee or officer of the Company or an
Affiliate, does not receive compensation, either directly or indirectly, from
the Company or an Affiliate for services rendered as a consultant or in any
capacity other than as a Director (except for an amount as to which disclosure
would not be required under Item 404(a) of Regulation S-K promulgated pursuant
to the Securities Act (“Regulation S-K”)), does not possess an interest in any
other transaction for which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship for which
disclosure would be required pursuant to Item 404(b) of Regulation S-K; or (ii)
is otherwise considered a “non-employee director” for purposes of Rule 16b-3.

 

4

--------------------------------------------------------------------------------


 

(u)                                 “Option” means an option to purchase shares
of Common Stock granted pursuant to the Plan that is not intended to qualify as
an incentive stock option under Section 422 of the Code and the regulations
promulgated thereunder.

 

(v)                                   “Option Agreement” means a written
agreement between the Company and an Optionholder evidencing the terms and
conditions of an Option grant.  Each Option Agreement shall be subject to the
terms and conditions of the Plan.

 

(w)                                “Optionholder” means a person to whom an
Option is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Option.

 

(x)                                  “Other Stock Award” means an award based in
whole or in part by reference to the Common Stock which is granted pursuant to
the terms and conditions of Section 7(e).

 

(y)                                  “Other Stock Award Agreement” means a
written agreement between the Company and a holder of an Other Stock Award
evidencing the terms and conditions of an Other Stock Award grant.  Each Other
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

 

(z)                                  “Own,” “Owned,” “Owner,” “Ownership”  A
person or Entity shall be deemed to “Own,” to have “Owned,” to be the “Owner”
of, or to have acquired “Ownership” of securities if such person or Entity,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.

 

(aa)                            “Parent” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company, provided
each corporation in the unbroken chain (other than the Company) owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

(bb)                            “Participant” means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

 

(cc)                            “Plan” means this Accelrys, Inc. 2004 New-Hire
Equity Incentive Plan.

 

(dd)                            “Rule 16b-3” means Rule 16b-3 promulgated under
the Exchange Act or any successor to Rule 16b-3, as in effect from time to time.

 

(ee)                            “Securities Act” means the Securities Act of
1933, as amended.

 

(ff)                                    “Stock Appreciation Right” means a right
to receive the appreciation on Common Stock that is granted pursuant to the
terms and conditions of Section 7(d).

 

(gg)                          “Stock Appreciation Right Agreement” means a
written agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant.  Each
Stock Appreciation Right Agreement shall be subject to the terms and conditions
of the Plan.

 

5

--------------------------------------------------------------------------------


 

(hh)                          “Stock Award” means any right granted under the
Plan, including an Option, a Stock Purchase Award, Stock Bonus Award, a Stock
Appreciation Right, a Stock Unit Award or any Other Stock Award.

 

(ii)                                “Stock Award Agreement” means a written
agreement between the Company and a Participant evidencing the terms and
conditions of a Stock Award grant.  Each Stock Award Agreement shall be subject
to the terms and conditions of the Plan.

 

(jj)                                “Stock Bonus Award” means an award of shares
of Common Stock which is granted pursuant to the terms and conditions of Section
7(b).

 

(kk)                        “Stock Bonus Award Agreement” means a written
agreement between the Company and a holder of a Stock Bonus Award evidencing the
terms and conditions of a Stock Bonus Award grant.  Each Stock Bonus Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(ll)                                “Stock Purchase Award” means an award of
shares of Common Stock which is granted pursuant to the terms and conditions of
Section 7(a).

 

(mm)                    “Stock Purchase Award Agreement” means a written
agreement between the Company and a holder of a Stock Purchase Award evidencing
the terms and conditions of a Stock Purchase Award grant.  Each Stock Purchase
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(nn)                          “Stock Unit Award” means a right to receive shares
of Common Stock which is granted pursuant to the terms and conditions of Section
7(c).

 

(oo)                            “Stock Unit Award Agreement” means a written
agreement between the Company and a holder of a Stock Unit Award evidencing the
terms and conditions of a Stock Unit Award grant.  Each Stock Unit Award
Agreement shall be subject to the terms and conditions of the Plan.

 

(pp)                            “Subsidiary” means, with respect to the Company,
(i) any corporation of which more than fifty percent (50%) of the outstanding
capital stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, stock of
any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time of
determination, directly or indirectly, Owned by the Company, and (ii) any
partnership in which the Company has a direct or indirect interest (whether in
the form of voting or participation in profits or capital contribution) of more
than fifty percent (50%).

 

3.              ADMINISTRATION.

 

(a)                                  Administration by Board.  The Board shall
administer the Plan unless and until the Board delegates administration of the
Plan to a Committee, as provided in Section 3(c).

 

(b)                                  Powers of Board.  The Board shall have the
power, subject to, and within the limitations of, the express provisions of the
Plan:

 

6

--------------------------------------------------------------------------------


 

(i)                                    Subject to Section 5 herein, to determine
from time to time which of the persons eligible under the Plan shall be granted
Stock Awards; when and how each Stock Award shall be granted; what type or
combination of types of Stock Award shall be granted; the provisions of each
Stock Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive Common Stock pursuant to a Stock
Award; and the number of shares of Common Stock with respect to which a Stock
Award shall be granted to each such person.

 

(ii)                                To construe and interpret the Plan and Stock
Awards granted under it, and to establish, amend and revoke rules and
regulations for its administration.  The Board, in the exercise of this power,
may correct any defect, omission or inconsistency in the Plan or in any Stock
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective.

 

(iii)                            To effect, at any time and from time to time,
with the consent of any adversely affected Optionholder, (1) the reduction of
the exercise price of any outstanding Option under the Plan, (2) the
cancellation of any outstanding Option under the Plan and the grant in
substitution therefor of (A) a new Option under the Plan or another equity plan
of the Company covering the same or a different number of shares of Common
Stock, (B) a Stock Purchase Award, (C) a Stock Bonus Award, (D) a Stock
Appreciation Right, (E) a Stock Unit Award, (F) an Other Stock Award, (G) cash
and/or (H) other valuable consideration (as determined by the Board, in its sole
discretion), or (3) any other action that is treated as a repricing under
generally accepted accounting principles.

 

(iv)                               To amend the Plan or a Stock Award as
provided in Section 12.

 

(v)                                   To terminate or suspend the Plan as
provided in Section 13.

 

(vi)                               Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and that are not in conflict with the provisions of the
Plan.

 

(vii)                           To adopt such procedures and sub-plans as are
necessary or appropriate to permit participation in the Plan by Employees who
are foreign nationals or employed outside the United States.

 

(c)                                  Delegation to Committee.

 

(i)                                    General.  The Board may delegate some or
all of the administration of the Plan to a Committee or Committees of one (1) or
more members of the Board, and the term “Committee” shall apply to any person or
persons to whom such authority has been delegated.  If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time

 

7

--------------------------------------------------------------------------------


 

by the Board.  The Board may retain the authority to concurrently administer the
Plan with the Committee and may, at any time, revest in the Board some or all of
the powers previously delegated.

 

(ii)                                Rule 16b-3 Compliance.  In the sole
discretion of the Board, the Committee may consist solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.

 

(d)                                  Effect of Board’s Decision. All
determinations, interpretations and constructions made by the Board in good
faith shall not be subject to review by any person and shall be final, binding
and conclusive on all persons.

 

(e)                                  Arbitration.  Any and all disputes, claims,
or causes of action, in law or equity, concerning any Stock Awards granted (or
not granted) pursuant to the Plan or any disputes or claims relating to or
arising out of the Plan shall be resolved, to the fullest extent permitted by
law, by final, binding arbitration in San Diego County, California conducted by
the Judicial Arbitration and Mediation Services (“JAMS”), or its successors,
under the then current rules of JAMS; provided that the arbitrator shall:  (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and (b)
issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award.  Both the Participant and
the Company shall be entitled to all rights and remedies that either the
Participant or the Company would be entitled to pursue in a court of law.

 

4.              SHARES SUBJECT TO THE PLAN.

 

(a)                                  Share Reserve.  Subject to the provisions
of Section 11(a) relating to Capitalization Adjustments, the Common Stock that
may be issued pursuant to Stock Awards shall not exceed in the aggregate Seven
Hundred Fifty Thousand (750,000) shares of Common Stock.

 

(b)                                  Reversion of Shares to the Share Reserve. 
If any Stock Award shall for any reason expire or otherwise terminate, in whole
or in part, without having been exercised in full, or if any shares of Common
Stock issued to a Participant pursuant to a Stock Award are forfeited to or
repurchased by the Company, including, but not limited to, any repurchase or
forfeiture caused by the failure to meet a contingency or condition required for
the vesting of such shares, then the shares of Common Stock not issued under
such Stock Award, or forfeited to or repurchased by the Company, shall revert to
and again become available for issuance under the Plan.  If any shares subject
to a Stock Award are not delivered to a Participant because such shares are
withheld for the payment of taxes or the Stock Award is exercised through a
reduction of shares subject to the Stock Award (i.e., “net exercised”), the
number of shares that are not delivered to the Participant shall remain
available for issuance under the Plan.  If the exercise price of any Stock Award
is satisfied by tendering shares of Common Stock held by the Participant (either
by actual delivery or attestation), then the number of shares so tendered shall
remain available for issuance under the Plan.

 

(b)                                  Source of Shares.  The shares of Common
Stock subject to the Plan may be unissued shares or reacquired shares, bought on
the market or otherwise.

 

8

--------------------------------------------------------------------------------


 

5.              ELIGIBILITY.

 

Stock Awards may be granted only to persons not previously an Employee or
Director of the Company, or following a bona fide period of non-employment, as
an inducement material to the individual’s entering into employment with the
Company within the meaning of Rule 4350(i)(1)(A)(iv) of the NASD Marketplace
Rules.  In addition, notwithstanding any other provision of the Plan to the
contrary, all Stock Awards must be granted either by a majority of the Company’s
independent directors or by a committee comprised of a majority of independent
directors.

 

6.              OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The provisions of separate Options need not
be identical, provided, however, that each Option Agreement shall include
(through incorporation of provisions hereof by reference in the Option or
otherwise) the substance of each of the following provisions:

 

(a)                                  Term.  The Board shall determine the term
of an Option.

 

(b)                                  Exercise Price of an Option.  The Board, in
its discretion, shall determine the exercise price of each Option.

 

(c)                                  Consideration.  The purchase price of
Common Stock acquired pursuant to an Option shall be paid, to the extent
permitted by applicable statutes and regulations, either (i) in cash at the time
the Option is exercised or (ii) at the sole discretion of the Board (1) by
delivery to the Company (either by actual delivery or attestation) of other
Common Stock at the time the Option is exercised, (2) by a “net exercise” of the
Option (as further described below), (3) pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board that, prior to the
issuance of Common Stock, results in either the receipt of cash (or check) by
the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds or (4) in any other form
of legal consideration that may be acceptable to the Board.  Unless otherwise
specifically provided in the Option, the purchase price of Common Stock acquired
pursuant to an Option that is paid by delivery to the Company of other Common
Stock acquired, directly or indirectly from the Company, shall be paid only by
shares of the Common Stock of the Company that have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes).  At any time that the Company is
incorporated in Delaware, payment of the Common Stock’s “par value,” as defined
in the Delaware General Corporation Law, shall not be made by deferred payment.

 

In the case of a “net exercise” of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price.  With respect to any remaining balance of the
aggregate exercise price, the Company shall accept a cash payment from the
Participant.  Shares of Common Stock will no longer be outstanding under an
Option (and will

 

9

--------------------------------------------------------------------------------


 

therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (i) shares used to pay the exercise price of an Option under
the “net exercise”, (ii) shares actually delivered to the Participant as a
result of such exercise and (iii) shares withheld for purposes of tax
withholding.

 

(d)                                  Transferability of an Option.  An Option
shall be transferable pursuant to a domestic relations order and to such further
extent provided in the Option Agreement.  If the Option does not provide for
transferability, then the Option shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder.  Notwithstanding the
foregoing, the Optionholder may, by delivering written notice to the Company, in
a form provided by or otherwise satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option.

 

(e)                                  Vesting Generally.  The total number of
shares of Common Stock subject to an Option may vest and therefore become
exercisable in periodic installments that may be equal.  The Option may be
subject to such other terms and conditions on the time or times when it may be
exercised (which may be based on performance or other criteria) as the Board may
deem appropriate.  The vesting provisions of individual Options may vary.  The
provisions of this Section 6(g) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.

 

(f)                                    Termination of Continuous Service.  In
the event that an Optionholder’s Continuous Service terminates (other than for
Cause or upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service) but
only within such period of time ending on the earlier of (i) the expiration of
the term of the Option as set forth in the Option Agreement or (ii) the date
three (3) months following the termination of the Optionholder’s Continuous
Service (or such longer or shorter period specified in the Option Agreement). 
If, after termination of Continuous Service, the Optionholder does not exercise
his or her Option within the time specified herein or in the Option Agreement
(as applicable), the Option shall terminate.

 

(g)                                 Extension of Termination Date.  An
Optionholder’s Option Agreement may provide that if the exercise of the Option
following the termination of the Optionholder’s Continuous Service (other than
for Cause or upon the Optionholder’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three (3)
months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements.

 

(h)                                 Disability of Optionholder.  In the event
that an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s Disability, the Optionholder may exercise his or her Option (to
the extent that the Optionholder was entitled to exercise such Option as of the
date of termination of Continuous Service), but only within such period of time
ending on the earlier of

 

10

--------------------------------------------------------------------------------


 

(i) the expiration of the term of the Option as set forth in the Option
Agreement or (ii) the date twelve (12) months following such termination of
Continuous Service (or such longer or shorter period specified in the Option
Agreement).  If, after termination of Continuous Service, the Optionholder does
not exercise his or her Option within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate.

 

(i)                                    Death of Optionholder.  In the event that
(i) an Optionholder’s Continuous Service terminates as a result of the
Optionholder’s death or (ii) the Optionholder dies within the period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death pursuant to Section 6(e) or 6(f), but only
within the period ending on the earlier of (i) the expiration of the term of
such Option as set forth in the Option Agreement or (ii) the date eighteen (18)
months following the date of death (or such longer or shorter period specified
in the Option Agreement).  If, after the Optionholder’s death, the Option is not
exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

(j)                                    Termination for Cause.  In the event that
an Optionholder’s Continuous Service is terminated for Cause, the Option shall
terminate upon the termination date of such Optionholder’s Continuous Service,
and the Optionholder shall be prohibited from exercising his or her Option from
and after the time of such termination of Continuous Service.

 

(k)                                Early Exercise.  The Option may include a
provision whereby the Optionholder may elect at any time before the
Optionholder’s Continuous Service terminates to exercise the Option as to any
part or all of the shares of Common Stock subject to the Option prior to the
full vesting of the Option.  Any unvested shares of Common Stock so purchased
may be subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.  The Company shall not be
required to exercise its repurchase option until at least six (6) months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.

 

7.              PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)                                  Stock Purchase Awards.  Each Stock Purchase
Award Agreement shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate.  At the Board’s election, shares
of Common Stock may be (i) held in book entry form subject to the Company’s
instructions until any restrictions relating to the Stock Purchase Award lapse;
or (ii) evidenced by a certificate, which certificate shall be held in such form
and manner as determined by the Board.  The terms and conditions of Stock
Purchase Award Agreements may change from time to time, and the terms and
conditions of separate Stock Purchase Award Agreements need not be identical,
provided, however, that each Stock Purchase Award Agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

11

--------------------------------------------------------------------------------


 

(i)                                    Purchase Price.  At the time of the grant
of a Stock Purchase Award, the Board will determine the price to be paid by the
Participant for each share subject to the Stock Purchase Award.  To the extent
required by applicable law, the price to be paid by the Participant for each
share of the Stock Purchase Award will not be less than the par value of a share
of Common Stock.

 

(ii)                                Consideration.  At the time of the grant of
a Stock Purchase Award, the Board will determine the consideration permissible
for the payment of the purchase price of the Stock Purchase Award.  The purchase
price of Common Stock acquired pursuant to the Stock Purchase Award shall be
paid either: (i) in cash at the time of purchase or (ii) in any other form of
legal consideration that may be acceptable to the Board in its sole discretion
and permissible under applicable law.

 

(iii)                            Vesting. Shares of Common Stock acquired under
a Stock Purchase Award may be subject to a share repurchase right or option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

 

(iv)                               Termination of Participant’s Continuous
Service. In the event that a Participant’s Continuous Service terminates, the
Company shall have the right, but not the obligation, to repurchase or otherwise
reacquire, any or all of the shares of Common Stock held by the Participant that
have not vested as of the date of termination under the terms of the Stock
Purchase Award Agreement.  At the Board’s election, the repurchase right may be
at the lesser of: (i) the Fair Market Value on the relevant date or (ii) the
Participant’s original cost.  The Company shall not be required to exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise determined by the Board or provided in the Stock Purchase Award
Agreement.

 

(v)                                   Transferability. Rights to purchase or
receive shares of Common Stock granted under a Stock Purchase Award shall be
transferable by the Participant only upon such terms and conditions as are set
forth in the Stock Purchase Award Agreement, as the Board shall determine in its
sole discretion, and so long as Common Stock awarded under the Stock Purchase
Award remains subject to the terms of the Stock Purchase Award Agreement.

 

(b)                                  Stock Bonus Awards.  Each Stock Bonus Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  At the Board’s election, shares of Common
Stock may be (i) held in book entry form subject to the Company’s instructions
until any restrictions relating to the Stock Bonus Award lapse; or (ii)
evidenced by a certificate, which certificate shall be held in such form and
manner as determined by the Board.  The terms and conditions of Stock Bonus
Award Agreements may change from time to time, and the terms and conditions of
separate Stock Bonus Award Agreements need not be identical, provided, however,
that each Stock Bonus Award Agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  A Stock Bonus Award may
be awarded in consideration for (i) past services actually rendered to the
Company or an Affiliate or (ii) any other form of

 

12

--------------------------------------------------------------------------------


 

legal consideration that may be acceptable to the Board in its sole discretion
and permissible under applicable law.

 

(ii)                                Vesting.  Shares of Common Stock awarded
under the Stock Bonus Award Agreement may be subject to forfeiture to the
Company in accordance with a vesting schedule to be determined by the Board.

 

(iii)                            Termination of Participant’s Continuous
Service.  In the event a Participant’s Continuous Service terminates, the
Company may receive via a forfeiture condition, any or all of the shares of
Common Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Stock Bonus Award
Agreement.

 

(iv)                               Transferability.  Rights to acquire shares of
Common Stock under the Stock Bonus Award Agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the Stock
Bonus Award Agreement, as the Board shall determine in its sole discretion, so
long as Common Stock awarded under the Stock Bonus Award Agreement remains
subject to the terms of the Stock Bonus Award Agreement.

 

(c)                                  Stock Unit Awards.  Each Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Stock Unit Award Agreements need not be identical, provided, however,
that each Stock Unit Award Agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

 

(i)                                    Consideration.  At the time of grant of a
Stock Unit Award, the Board will determine the consideration, if any, to be paid
by the Participant upon delivery of each share of Common Stock subject to the
Stock Unit Award.  The consideration to be paid (if any) by the Participant for
each share of Common Stock subject to a Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 

(ii)                                Vesting.  At the time of the grant of a
Stock Unit Award, the Board may impose such restrictions or conditions to the
vesting of the Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)                            Payment.  A Stock Unit Award may be settled by
the delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration as determined by the Board and
contained in the Stock Unit Award Agreement.

 

(iv)                               Additional Restrictions.  At the time of the
grant of a Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Stock Unit Award after the vesting of
such Stock Unit Award.

 

13

--------------------------------------------------------------------------------


 

(v)                                   Dividend Equivalents.  Dividend
equivalents may be credited in respect of shares of Common Stock covered by a
Stock Unit Award, as determined by the Board and contained in the Stock Unit
Award Agreement.  At the sole discretion of the Board, such dividend equivalents
may be converted into additional shares of Common Stock covered by the Stock
Unit Award in such manner as determined by the Board.  Any additional shares
covered by the Stock Unit Award credited by reason of such dividend equivalents
will be subject to all the terms and conditions of the underlying Stock Unit
Award Agreement to which they relate.

 

(vi)                               Termination of Participant’s Continuous
Service.  Except as otherwise provided in the applicable Stock Unit Award
Agreement, such portion of the Stock Unit Award that has not vested will be
forfeited upon the Participant’s termination of Continuous Service.

 

(d)                                  Stock Appreciation Rights.  Each Stock
Appreciation Right Agreement shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate.  The terms and conditions of
Stock Appreciation Right Agreements may change from time to time, and the terms
and conditions of separate Stock Appreciation Right Agreements need not be
identical, provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:

 

(i)                                    Strike Price and Calculation of
Appreciation.  Each Stock Appreciation Right will be denominated in share of
Common Stock equivalents.  The appreciation distribution payable on the exercise
of a Stock Appreciation Right will be not greater than an amount equal to the
excess of (A) the aggregate Fair Market Value (on the date of the exercise of
the Stock Appreciation Right) of a number of shares of Common Stock equal to the
number of share of Common Stock equivalents in which the Participant is vested
under such Stock Appreciation Right, and with respect to which the Participant
is exercising the Stock Appreciation Right on such date, over (B) an amount (the
strike price) that will be determined by the Board at the time of grant of the
Stock Appreciation Right.

 

(ii)                                Vesting.  At the time of the grant of a
Stock Appreciation Right, the Board may impose such restrictions or conditions
to the vesting of such Stock Appreciation Right as it, in its sole discretion,
deems appropriate.

 

(iii)                            Exercise.  To exercise any outstanding Stock
Appreciation Right, the Participant must provide written notice of exercise to
the Company in compliance with the provisions of the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right.

 

(iv)                               Payment.  The appreciation distribution in
respect to a Stock Appreciation Right may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration as determined
by the Board and contained in the Stock Appreciation Right Agreement evidencing
such Stock Appreciation Right.

 

(v)                                   Termination of Continuous Service.  In the
event that a Participant’s Continuous Service terminates, the Participant may
exercise his or her Stock Appreciation Right (to the extent that the Participant
was entitled to exercise such Stock Appreciation Right as of the

 

14

--------------------------------------------------------------------------------


 

date of termination) but only within such period of time ending on the earlier
of (i) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement) or (ii) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement.  If,
after termination, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.

 

(e)                                  Other Stock Awards.  Other forms of Stock
Awards valued in whole or in part by reference to, or otherwise based on, Common
Stock may be granted either alone or in addition to Stock Awards provided for
under Section 6 and the preceding provisions of this Section 7.  Subject to the
provisions of the Plan, the Board shall have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.

 

8.              COVENANTS OF THE COMPANY.

 

(a)                                  Availability of Shares.  During the terms
of the Stock Awards, the Company shall keep available at all times the number of
shares of Common Stock required to satisfy such Stock Awards.

 

(b)                                  Securities Law Compliance.  The Company
shall seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Stock
Awards and to issue and sell shares of Common Stock upon exercise of the Stock
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Stock Award or any Common
Stock issued or issuable pursuant to any such Stock Award.  If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority which counsel for the Company deems necessary for the
lawful issuance and sale of Common Stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell Common Stock upon
exercise of such Stock Awards unless and until such authority is obtained.

 

9.              USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10.       MISCELLANEOUS.

 

(a)                                  Acceleration of Exercisability and
Vesting.  The Board shall have the power to accelerate the time at which a Stock
Award may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

 

15

--------------------------------------------------------------------------------


 

(b)                                  Stockholder Rights.  No Participant shall
be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Common Stock subject to such Stock Award unless and
until such Participant has satisfied all requirements for exercise of the Stock
Award pursuant to its terms.

 

(c)                                  No Employment or other Service Rights. 
Nothing in the Plan, any Stock Award Agreement or other instrument executed
thereunder or any Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

 

(d)                                  Investment Assurances.  The Company may
require a Participant, as a condition of exercising or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of exercising
the Stock Award; and (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock.  The foregoing requirements,
and any assurances given pursuant to such requirements, shall be inoperative if
(1) the issuance of the shares of Common Stock upon the exercise or acquisition
of Common Stock under the Stock Award has been registered under a then currently
effective registration statement under the Securities Act or (2) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

 

(e)                                  Withholding Obligations.  To the extent
provided by the terms of a Stock Award Agreement, the Company may in its sole
discretion, satisfy any federal, state or local tax withholding obligation
relating to a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation paid to the Participant by the
Company) or by a combination of such means:  (i) causing the Participant to
tender a cash payment; (ii) withholding shares of Common Stock from the shares
of Common Stock issued or otherwise issuable to the Participant in connection
with the Stock Award; or (iii) by such other method as may be set forth in the
Stock Award Agreement.

 

16

--------------------------------------------------------------------------------


 

(f)                                    Electronic Delivery.  Any reference
herein to a “written” agreement or document shall include any agreement or
document delivered electronically or posted on the Company’s intranet.

 

11.       ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                  Capitalization Adjustments.  If any change
is made in, or other event occurs with respect to, the Common Stock subject to
the Plan or subject to any Stock Award without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company (each a “Capitalization Adjustment”), the Plan will
be appropriately adjusted in the class(es) and maximum number of securities
subject to the Plan pursuant to Sections 4(a) and 4(b) and the maximum number of
securities subject to award to any person pursuant to Section 5(c), and the
outstanding Stock Awards will be appropriately adjusted in the class(es) and
number of securities and price per share of Common Stock subject to such
outstanding Stock Awards.  The Board shall make such adjustments, and its
determination shall be final, binding and conclusive.  (Notwithstanding the
foregoing, the conversion of any convertible securities of the Company shall not
be treated as a transaction “without receipt of consideration” by the Company.)

 

(b)                                  Dissolution or Liquidation.  In the event
of a dissolution or liquidation of the Company, all outstanding Stock Awards
(other than Stock Awards consisting of vested and outstanding shares of Common
Stock not subject to the Company’s right of repurchase) shall terminate
immediately prior to the completion of such dissolution or liquidation, and the
shares of Common Stock subject to the Company’s repurchase option may be
repurchased by the Company notwithstanding the fact that the holder of such
Stock Award is providing Continuous Service, provided, however, that the Board
may, in its sole discretion, cause some or all Stock Awards to become fully
vested, exercisable and/or no longer subject to repurchase or forfeiture (to the
extent such Stock Awards have not previously expired or terminated) before the
dissolution or liquidation is completed but contingent on its completion.

 

(c)                                  Corporate Transaction.  In the event of a
Corporate Transaction, any surviving corporation or acquiring corporation may
assume or continue any or all Stock Awards outstanding under the Plan or may
substitute similar stock awards for Stock Awards outstanding under the Plan
(including but not limited to, awards to acquire the same consideration paid to
the stockholders of the Company, as the case may be, pursuant to the Corporate
Transaction), and any reacquisition or repurchase rights held by the Company in
respect of Common Stock issued pursuant to Stock Awards may be assigned by the
Company to the successor of the Company (or the successor’s parent company), if
any, in connection with such Corporate Transaction.  A surviving corporation or
acquiring corporation may not choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award.  The terms of any assumption, continuation or substitution shall be set
by the Board in accordance with the provisions of Section 3.  In the event that
any surviving corporation or acquiring corporation does not assume or continue
all such outstanding Stock Awards or substitute similar stock awards for all
such outstanding Stock Awards, then with respect to Stock Awards that have been
not assumed, continued or substituted and that are held by Participants whose
Continuous

 

17

--------------------------------------------------------------------------------


 

Service has not terminated prior to the effective time of the Corporate
Transaction, the vesting of such Stock Awards (and, if applicable, the time at
which such Stock Awards may be exercised) shall (contingent upon the
effectiveness of the Corporate Transaction) be accelerated in full to a date
prior to the effective time of such Corporate Transaction as the Board shall
determine (or, if the Board shall not determine such a date, to the date that is
five (5) days prior to the effective time of the Corporate Transaction), and
such Stock Awards shall terminate if not exercised (if applicable) at or prior
to such effective time, and any reacquisition or repurchase rights held by the
Company with respect to such Stock Awards shall (contingent upon the
effectiveness of the Corporate Transaction) lapse.  With respect to any other
Stock Awards outstanding under the Plan that have not been assumed, continued or
substituted, the vesting of such Stock Awards (and, if applicable, the time at
which such Stock Award may be exercised) shall not be accelerated, unless
otherwise provided in a written agreement between the Company or any Affiliate
and the holder of such Stock Award, and such Stock Awards (other than Stock
Awards consisting of vested and outstanding shares of Common Stock not subject
to the Company’s right of repurchase) shall terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction.

 

(d)                                  Change in Control.  A Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant, but in the absence of such provision, no
such acceleration shall occur.

 

12.       AMENDMENT OF THE PLAN AND STOCK AWARDS.

 

(a)                                  Amendment of Plan.  Subject to the
limitations, if any, of applicable law, the Board at any time, and from time to
time, may amend the Plan.  However, except as provided in Section 11(a) relating
to Capitalization Adjustments, no amendment shall be effective unless approved
by the stockholders of the Company to the extent stockholder approval is
necessary to satisfy applicable law.

 

(b)                                  No Impairment of Rights.  Rights under any
Stock Award granted before amendment of the Plan shall not be impaired by any
amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

 

(c)                                  Amendment of Stock Awards.  The Board at
any time, and from time to time, may amend the terms of any one or more Stock
Awards, including, but not limited to, amendments to provide terms more
favorable than previously provided in the agreement evidencing a Stock Award,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided, however, that the rights under any Stock Award shall not
be impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.

 

13.       TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                  Plan Term.  The Board may suspend or
terminate the Plan at any time.  No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated.

 

18

--------------------------------------------------------------------------------


 

(b)                                  No Impairment of Rights.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.

 

14.       EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective as determined by the Board.

 

15.       CHOICE OF LAW.

 

The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

19

--------------------------------------------------------------------------------